 1
     Robert W. Norman, Jr. (SBN 37094)          THE HONORABLE BENJAMIN H. SETTLE
 2   Emilie K. Edling (SBN 45042)
     Houser LLP
 3   600 University St., Suite 1708
     Seattle, WA 98101
 4
     PH: (206) 596-7838
 5   FAX: (206) 596-7839

 6

 7                          UNITED STATES DISTRICT COURT

 8               WESTERN DISTRICT OF WASHINGTON AT TACOMA

 9

10 In re                                       USDC Number: 3:21-cv-05154-BHS

11 SARAH HOOVER,                               Case No.: 19-42890-MJH

12                Debtor.                      Internal Appeal Number: 21−T003

13                                             Adversary No.: 20-04002-MJH

14 SARAH HOOVER,                               APPELLANTS’ RESPONSE TO
                                               NOTICE OF SUPPLEMENTAL
15                Plaintiff,                   AUTHORITY
16         vs.
17 QUALITY LOAN SERVICE

18 CORPORATION OF WASHINGTON,
   PHH MORTGAGE CORPORATION
19 D/B/A PHH MORTGAGE SERVICES,
   HSBC BANK USA, N.A., AS
20 TRUSTEE OF THE FIELDSTONE
   MORTGAGE INVESTMENT TRUST,
21 SERIES 2006-2, NEWREZ, LLC, AND
   IH6 PROPERTY WASHINGTON, L.P.
22 D/B/A INVITATION HOMES

23                Defendants.
24

25 / /

26
     APPELLANTS’ RESPONSE TO NOTICE OF                                             HOUSER LLP
     SUPPLEMENTAL AUTHORITY                                         600 University St., Ste. 1708
     USDC NO. 3:21-cv-05154-BHS                                              Seattle, WA 98101
     Page 1                                                                 PH: (206) 596-7838
                                                                          FAX: (206) 596-7839
     Case 20-04002-MJH         Doc 125   Filed 05/03/21   Ent. 05/03/21 22:37:11     Pg. 1 of 6
 1          PHH Mortgage Corporation d/b/a PHH Mortgage Services, NewRez, LLC, and
 2 HSBC Bank USA, N.A., as Trustee of the Fieldstone Mortgage Investment Trust, Series

 3 2006-2 (collectively, “Appellants”) herein file the attached Response to “Appellee’s Notice

 4 of Supplemental Authority” (Doc. 17; hereinafter referred to as the “Filing”) submitted in

 5 this matter by Plaintiff-Appellee Sara Hoover (“Hoover”) on April 19, 2021. Hoover’s

 6 Filing is not a proper motion, pleading, or other request for relief; ignores or misrepresents

 7 correct procedure; and is not helpful to the Court.

 8          First, the filing does not properly place any issues before the Court. There is a
 9 procedural mechanism for an appellee to contest the jurisdiction of this Court on appeal (see

10 FRBP 8013), and Hoover has failed to take advantage of that mechanism by filing a well-

11 supported motion with briefing that fully explains the law and how the law applies to the

12 facts in this matter. Further, it is indisputably the law that that this Court has the authority to

13 assert jurisdiction over the instant appeal whether it is interlocutory or not – see 28 U.S.C. §

14 158(a) – and Hoover waived any challenge to this Court’s decision to do so at this late date.

15 Pursuant to Federal Rule of Bankruptcy Procedure (“FRBP”), Rule 8004, a party who

16 opposes an appellant’s motion requesting leave to appeal an interlocutory order may file a

17 response to the motion with the district or BAP clerk hearing the appeal within 14 days after

18 the motion for leave is served. FRBP 8004(b)(2). Here, Appellants served their Notice of
19 Appeal and Motion for Leave to Appeal on February 26, 2021. (Doc. 1.) Hoover never filed

20 a response in this Court, as required. Hoover did file a response in the bankruptcy court,

21 which was transferred to this Court (Doc. 1-1), but her response did not oppose this Court’s

22 exercise of jurisdiction over the appeal if it is deemed interlocutory. (See Doc 1-1 at 3.) Any

23 opposition at this juncture is untimely and prejudicial.

24          Second, Hoover incorrectly contends that Appellants’ withdrawal of their Motion for
25 Leave deprives this Court of jurisdiction over this appeal. (Doc. 17 at 2.) As noted in

26 Appellants’ Notice of Withdrawal, the bankruptcy court hearing the underlying proceedings
     APPELLANTS’ RESPONSE TO NOTICE OF                                                    HOUSER LLP
     SUPPLEMENTAL AUTHORITY                                                600 University St., Ste. 1708
     USDC NO. 3:21-cv-05154-BHS                                                     Seattle, WA 98101
     Page 2                                                                        PH: (206) 596-7838
                                                                                 FAX: (206) 596-7839
     Case 20-04002-MJH         Doc 125      Filed 05/03/21    Ent. 05/03/21 22:37:11        Pg. 2 of 6
 1 determined that the instant appeal is from a final order. Even if that decision was incorrect,

 2 however, this Court is entitled to exercise jurisdiction over an interlocutory appeal whether

 3 or not a Motion for Leave to Appeal is filed. FRBP 8004(d); 28 U.S.C. § 158(a). FRBP

 4 8003(2) specifies that an appellant’s failure to take “any step other than the timely filing of a

 5 notice of appeal does not affect the validity of the appeal . . . .” FRBP 8004(d) further makes

 6 clear that even if an appellant files an interlocutory appeal without filing the motion for

 7 leave, “the district court or BAP may order the appellant to file a motion, or treat the notice

 8 of appeal as a motion for leave and either grant or deny it.” Accordingly, the lack of a

 9 pending Motion for Leave to Appeal before this Court has no impact on this Court’s

10 jurisdiction. In the interest of fairness, in light of the substantial time spent preparing a

11 Motion for Leave to Appeal and working to comply with applicable rules, Appellants request

12 this Court consider the withdrawn motion – or provide an opportunity to re-file it and/or

13 provide further briefing – if the Court decides a further examination of the Court’s

14 jurisdiction is needed.

15            Finally, the unpublished orders Hoover presents in support of her argument that the
16 order appealed from is not a final order is not helpful to this Court. First, the orders are

17 unpublished and have no precedential force. Ninth Cir. 36-3(a). The orders cannot possibly

18 overcome the binding, published, Ninth Circuit and U.S. Supreme Court precedent
19 establishing that appeals are from a final order appealable as a matter of right if the order

20 concerns (1) a finding that a willful violation of the automatic stay occurred, even if there is a

21 need for further proceedings on damages, see In re Perl, 811 F.3d 1120, 1123 (9th Cir.

22 2016); (2) a finding regarding the scope of the automatic stay or denying or granting relief

23 from the stay;1 and (3) an order determining certain property is or is not part of the

24   1
     See Ritzen Grp., Inc. v. Jackson Masonry, LLC, 140 S. Ct. 582, 592, 205 L. Ed. 2d 419
   (2020) (holding denial from a motion for relief from stay was final order); In re Nat'l Envtl.
25 Waste Corp., 129 F.3d 1052, 1054 (9th Cir. 1997) (ruling that “[o]rders granting or denying
   relief from the automatic stay are deemed to be final orders;” and that decisions regarding
26 annulment of stay are final orders appealable as of right); In re Rogers, 11 F. App’x 840, 842
         APPELLANTS’ RESPONSE TO NOTICE OF                                                HOUSER LLP
         SUPPLEMENTAL AUTHORITY                                            600 University St., Ste. 1708
         USDC NO. 3:21-cv-05154-BHS                                                 Seattle, WA 98101
         Page 3                                                                    PH: (206) 596-7838
                                                                                 FAX: (206) 596-7839
         Case 20-04002-MJH      Doc 125     Filed 05/03/21    Ent. 05/03/21 22:37:11        Pg. 3 of 6
 1 bankruptcy estate and/or compelling the turnover of property. In re Adams Apple, Inc., 829

 2 F.2d 1484, 1487 (9th Cir. 1987) (finding order disposing of property rights of individuals is a

 3 final order). See also In re Stasz, 520 F. App'x 547 (9th Cir. 2013) (holding order

 4 compelling turnover of estate property is immediately appealable). Indeed, it does not

 5 appear that the appellant in the In re Moon proceedings actually briefed In re Perl to the

 6 Ninth Circuit. See In re: Willie Moon, et al v. Rushmore Loan Management Services, LLC,

 7 No. 21-60010, Appellants Adnette M. Gunnels-Moon and Willie N. Moon response to order

 8 to show cause dated 02/24/2021 (Filed Mar. 17, 2021, Doc. 10.) Further, the In re Moon

 9 decision is inapposite because the case was in a different procedural posture and involved a

10 different dispute between the parties. In In re Moon, the dispute before the Ninth Circuit

11 concerned the correctness of the BAP’s Order remanding the case to the bankruptcy court

12 with instructions to explain its attorney fee award in greater detail and reconsider the

13 propriety of the award. In re Moon, BAP NV-20-1195-BFL, 2021 WL 408838, at *2 (B.A.P.

14 9th Cir. Feb. 4, 2021) (describing issue on appeal). Here, there is no fee award at issue;

15 rather, the dispute on appeal concerns the propriety of the bankruptcy court’s substantive

16 finding that a willful violation occurred, refusal to annul the automatic stay, and order

17 disposing of individual rights in property.

18          Further, the instant case involves consideration of a District Court’s jurisdiction on
19 appeal, not – as in In re Moon – the Ninth Circuit Court’s jurisdiction. The standards are

20 different, as a District Court or the BAP has jurisdiction to hear an interlocutory order of a

21 bankruptcy court, while the Ninth Circuit only has a limited ability to hear very specific

22 types of interlocutory orders. See 28 U.S.C. § 158(a)(2), (d)(1). See also Matter of

23
   (9th Cir. 2001) (noting ordinarily a ruling on annulment of stay would be a final order
24 appealable as a matter of right); Moore v. ING Bank, FSB, No. C11-139Z, 2011 WL
   3586152, at *3 (W.D. Wash. Aug. 16, 2011) (noting 9th Circuit precedent that denial or
25 grant of relief from automatic stay is a final order); In re Aheong, 276 B.R. 233, 250 (BAP
   9th Cir. 2002) (holding decisions regarding annulment of stay are appealable as a matter of
26 right).
     APPELLANTS’ RESPONSE TO NOTICE OF                                                   HOUSER LLP
     SUPPLEMENTAL AUTHORITY                                               600 University St., Ste. 1708
     USDC NO. 3:21-cv-05154-BHS                                                    Seattle, WA 98101
     Page 4                                                                       PH: (206) 596-7838
                                                                                FAX: (206) 596-7839
     Case 20-04002-MJH         Doc 125     Filed 05/03/21    Ent. 05/03/21 22:37:11        Pg. 4 of 6
 1 Halvorson, 840 Fed. Appx. 161, 165 (9th Cir. 2021). In re Moon is also inapposite because

 2 it involved appeal from a BAP order remanding to the bankruptcy court with instructions.

 3 The Ninth Circuit has a specific rule applicable to such orders, which is that “an order from

 4 the BAP is not final if it remands for factual determinations on a central issue.” In re

 5 Marino, 949 F.3d 483, 487 (9th Cir. 2020), cert. denied sub nom. Marino v. Ocwen Loan

 6 Servicing, LLC, 20-409, 2021 WL 1072281 (U.S. Mar. 22, 2021) (internal quotations

 7 omitted). Accordingly, In re Moon is neither binding nor persuasive authority, and cannot be

 8 considered in light of the explicit Ninth Circuit authorities mentioned above.

 9   DATED: May 3, 2021                              HOUSER LLP
10                                                   By: /s/ Emilie K. Edling
                                                     Emilie K. Edling WSBA No. 45042
11                                                   eedling@houser-law.com
                                                     Attorneys for Defendants PHH Mortgage
12                                                   Corporation, HSBC Bank USA, N.A., as
                                                     Trustee of the Fieldstone Mortgage
13                                                   Investment Trust, Series 2006-2, and
                                                     NewRez, LLC
14

15

16

17

18
19

20

21

22

23

24

25

26
     APPELLANTS’ RESPONSE TO NOTICE OF                                                 HOUSER LLP
     SUPPLEMENTAL AUTHORITY                                             600 University St., Ste. 1708
     USDC NO. 3:21-cv-05154-BHS                                                  Seattle, WA 98101
     Page 5                                                                     PH: (206) 596-7838
                                                                              FAX: (206) 596-7839
     Case 20-04002-MJH        Doc 125     Filed 05/03/21    Ent. 05/03/21 22:37:11       Pg. 5 of 6
 1                                CERTIFICATE OF SERVICE
 2        On May 3, 2021, I served the foregoing document(s): APPELLANTS’ RESPONSE
 3 TO NOTICE OF SUPPLEMENTAL AUTHORITY, in the manner described below:
      Jason D. Anderson             CM/ECF
 4
      Anderson Santiago, PLLC       UPS Overnight
                                    UPS 2 Day Shipping
 5    787 Maynard Ave S., Suite B   Email
      Seattle, WA 98104             Courier
 6    Jason@alkc.net
      Counsel for Plaintiff/Debtor
 7
      Christina L. Henry            CM/ECF
 8                                  UPS Overnight
      Henry & Degraaff, P.S.
                                    UPS 2 Day Shipping
 9    787 Maynard Ave S., Suite B   Email
      Seattle, WA 98104             Courier
10    chenry@hdm-legal.com
11    Counsel for Plaintiff/Debtor

12      Joseph W. McIntosh                        CM/ECF
        McCarthy & Holthus, LLP                   UPS Overnight
13                                                UPS 2 Day Shipping
        108 1st Ave South, Suite 300              Email
14      Seattle, WA 98104                         Courier
        jmcintosh@mccarthyholthus.com
15      Counsel for Quality Loan Service
        Corporation of Washington
16
        John A. McIntosh                          CM/ECF
17                                                UPS Overnight
        Schweet Linde & Coulson, PLLC             UPS 2 Day Shipping
18      575 S. Michigan St.                       Email
        Seattle, WA 98108                         Courier
19      johnm@schweetlaw.com
        Counsel for IH6 Property Washington,
20
        L.P.
21      DATED: May 3, 2021                       HOUSER LLP

22                                               By: /s/ Emilie K. Edling
                                                 Emilie K. Edling WSBA No. 45042
23                                               eedling@houser-law.com
                                                 Attorneys for Defendants-Appellants
24

25

26
     APPELLANTS’ RESPONSE TO NOTICE OF                                           HOUSER LLP
     SUPPLEMENTAL AUTHORITY                                       600 University St., Ste. 1708
     USDC NO. 3:21-cv-05154-BHS                                            Seattle, WA 98101
     Page 6                                                               PH: (206) 596-7838
                                                                        FAX: (206) 596-7839
     Case 20-04002-MJH      Doc 125    Filed 05/03/21   Ent. 05/03/21 22:37:11     Pg. 6 of 6
